Citation Nr: 1123236	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 2007 for the grant of service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than March 12, 2007 for the grant of service connection for tinnitus.  

3.  Entitlement to an effective date earlier than March 12, 2007 for the grant of service connection for left varicocele.  

4.  Entitlement to an effective date earlier than March 12, 2007 for the grant of a total disability rating based on individual unemployability (TDIU).    

5.  Entitlement to an effective date earlier than March 31, 2008 for the grant of service connection for bilateral posterior subcapsular cataracts.




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 1954 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, a September 2008 rating decision by the VA RO in Jackson, Mississippi, and a February 2009 rating decision by the Reno RO.  Due to the Veteran's place of residence, with the exception of the September 2008 rating decision issued by the Jackson RO, the Reno RO performed all development of the Veteran's claims.  

The Board notes that, in the March 2008 rating decision from which this appeal arises in part, the Reno RO also granted an initial rating of 10 percent for tinnitus and an initial noncompensable rating for a left varicocele, and denied service connection for a tumor of the right ear drum.  In a February 2009 Notice of Disagreement (NOD), the Veteran expressed disagreement with all issues in the March 2008 rating decision, to include the initial ratings assigned for tinnitus and a left varicocele, and the denial of service connection for a tumor of the right ear drum.  In January 2010, the Reno RO issued a Statement of the Case (SOC).  In February 2010, the Veteran filed a substantive appeal to the Board, appealing only the issues regarding earlier effective dates noted in "The Issues" section above.  Therefore, the claims for an initial rating in excess of 10 percent for tinnitus, a higher (compensable) initial rating for a left varicocele, and service connection for a tumor of the right ear drum are not in appellate status, and are not before the Board.  

In a rating decision issued February 22, 2009, the Reno RO granted service connection for bilateral posterior subcapsular cataracts, effective March 31, 2008, the date of the Veteran's claim.  The Veteran did not file a NOD regarding this decision prior to February 4, 2010.  In a statement attached to a substantive appeal to the Board, filed February 4, 2010, the Veteran expressed disagreement with the effective date assigned for his cataract disability in the February 22, 2009 rating decision.  The Board finds that this is a timely NOD regarding the effective date assigned for the cataract disability; however, the claims file does not contain a SOC.  Under these circumstances, as a timely NOD was received following the February 2009 notice of the RO's rating decision assigning an effective date of March 31, 2008 for service connection for bilateral cataracts, but no SOC was issued in regards to this issue, the Board must consider whether the issue must be remanded for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, this issue has been listed on the title page of this decision.

The Veteran did not request a Board hearing.  

The issue of an effective date earlier than March 31, 2008 for the grant of service connection for bilateral posterior subcapsular cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran initially filed a formal claim for VA disability benefits for bilateral hearing loss on March 12, 2007.  

2.  The Veteran initially filed a formal claim for VA disability benefits for tinnitus on March 12, 2007.  

3.  The Veteran initially filed a formal claim for VA benefits for left varicocele on March 12, 2007.  

4.  The Veteran initially filed a formal claim for VA benefits for TDIU on March 12, 2007.  



CONCLUSIONS OF LAW

1.  Criteria for assignment of an effective date earlier than March 12, 2007 for the grant of service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.155 (2010).

2.  Criteria for assignment of an effective date earlier than March 12, 2007 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.155 (2010).

3.  Criteria for assignment of an effective date earlier than March 12, 2007 for the grant of service connection for left varicocele have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.155 (2010).

4.  Criteria for assignment of an effective date earlier than March 12, 2007 for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.155 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, a September 2007 VCAA letter on the issues of service connection for bilateral hearing loss, tinnitus, and left varicocele informed the Veteran as to how VA determines effective dates.  An April 2008 VCAA letter on the issue of service connection for right eye cataract informed the Veteran as to how VA determines effective dates.   A March 2009 VCAA letter on the issue of TDIU informed the Veteran as to how VA determines effective dates.  

Additionally, inasmuch as the Veteran is asserting claims for earlier effective dates based on the general legal provisions governing assignment of effective dates, the Board finds that the provisions of the VCAA are not applicable because adjudication of such claims turn on matters of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Earlier Effective Date Criteria

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A "claim" for benefits is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2010).

Effective Date Analysis

The Veteran essentially contends that he is entitled to effective dates earlier than March 12, 2007 for the awards of service connection for bilateral hearing loss, tinnitus, and a left varicocele, and for TDIU.  Having reviewed the evidence of record, the Board finds that the Veteran's claims for earlier effective dates must be denied.  

To reiterate, the effective date of an award of benefits will generally depend on the date a claim for such benefits was filed, and the Board must consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date.  The Board is "required to review all the communications in the file . . . that could be interpreted to be a formal or informal claim for benefits."  Lalonde v. West, 12 Vet. App. 377, 381 (1999).

The United States Court of Appeals for Veterans Claims (Court) has held that, "[w]hile the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde, 12 Vet. App. at 382 (holding that the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA).

To determine when the Veteran's claims were received, the Board reviewed all communications in the file.  The Veteran's formal claim for VA disability benefits dated March 12, 2007 is the earliest record in which the Veteran showed intent to apply for VA such benefits.  Therefore, the earliest possible effective date for the Veteran's claims is March 12, 2007, the initial date of filing of the formal claim for VA disability benefits.  

In a February 2009 statement, the Veteran reported that in February 2002 he called VA to request assistance with getting hearing aids.  A VA employee told him that he would have to first prove that his hearing difficulties were caused by service.  The Veteran informed the VA employee that his hearing was injured during an in-service atomic bomb test.  The VA employee reportedly indicated that he would attempt to help the Veteran, and promised to get back with him as soon as possible.  When the Veteran did not receive a response from the VA employee, he called VA back a month later, asking again for assistance.  The Veteran wrote that the same VA employee stated that he would assist the Veteran, and that the next day the VA employee called the Veteran and informed him that there was no record of the Veteran's presence at any atomic bomb tests during service.  The Veteran stated that he spent the next few years seeking proof of his presence at the atomic bomb test.  In support of his claim, the Veteran also submitted a VA application for health benefits, dated July 3, 2004. 

The Board finds that the evidence indicates that the Veteran did not file a formal or informal claim for VA disability benefits in writing until March 12, 2007.  
38 C.F.R. § 3.1(p) (emphasis added).  Concerning the Veteran's February 2009 statement, the Veteran stated that he called VA and asked a VA representative about "eligibility for hearing aids or anything."  A request for hearing aids is a request for VA medical treatment.  The Veteran did not state that he sought to apply for service connection for any disabilities at that time, and did not indicate a request for monetary compensation from VA.  Regarding the July 3, 2004 formal application for VA health benefits, the Board notes that a formal application for VA health care or treatment is not a claim, formal or informal, for VA disability compensation benefits based on service-connected disability.  

Moreover, even if the Veteran is implying that the VA employee somehow failed to assist him in filing a potential claim for disability benefits in 2002, the Court has held that, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process, to include the actions of VA employees.  YT v. Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  A statement by a claimant, indicating that a VA employee somehow erred in assisting him, by itself, is not sufficient to rebut the presumption of regularity for VA operations.  YT, 9 Vet. App. at 199.  

The evidence of record does not support the Veteran's contentions of having filed a claim for compensation prior to March 12, 2007.  The date of receipt of the claim is controlling under the applicable law.  Although the Board is sympathetic to the Veteran's contentions, the preponderance of the evidence is against the Veteran's 

respective claims for effective dates earlier than March 12, 2007 for the grants of service connection for bilateral hearing loss, tinnitus, and a left varicocele, and to a TDIU; therefore, the Veteran's claims for earlier effective date must be denied.


ORDER

An effective date earlier than March 12, 2007 for the grant of service connection for bilateral hearing loss is denied.

An effective date earlier than March 12, 2007 for the grant of service connection for tinnitus is denied.  

An effective date earlier than March 12, 2007 for the grant of service connection for left varicocele is denied. 

An effective date earlier than March 12, 2007 for the grant of TDIU is denied.  


REMAND

As noted in the Introduction, in a rating decision issued February 22, 2009, the Reno RO granted service connection for bilateral posterior subcapsular cataracts, effective March 31, 2008, the date of receipt of the Veteran's claim for service connection for this disability.  The Veteran did not file a NOD prior to February 4, 2010.  In a statement attached to a substantive appeal to the Board regarding other issues, filed February 4, 2010, the Veteran expressed disagreement with the effective date assigned for his cataract disability in the February 22, 2009 rating decision.  

The Board finds that the Veteran's February 4, 2010 writing is a timely NOD regarding the effective date assigned for service connection for bilateral posterior 

subcapsular cataracts.  The claims file does not contain a SOC addressing the issue of earlier effective date for bilateral posterior subcapsular cataracts.  As the Veteran has expressed timely disagreement with the effective date assigned for the grant of service connection for bilateral cataracts in the RO's February 2009 rating decision within the one year time period, the Board finds that the effective date issue must be returned to the RO for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon, 12 Vet. App. at 238.  

Accordingly, the issue of entitlement to an effective date earlier than March 31, 2008 for the grant of service connection for bilateral posterior subcapsular cataracts is REMANDED for the following action:

Regarding the issue of entitlement to an effective date earlier than March 31, 2008 for the grant of service connection for bilateral posterior subcapsular cataracts, the RO should provide the Veteran with a SOC.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the SOC.  See 38 C.F.R. 
§ 20.202 (2010).  If, and only if, the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


